878 F.2d 379Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dock H. DILLMAN, Jr., Plaintiff-Appellant,v.Zara IJAMS, Head Psychologist at Powhatan CorrectionalCenter, Fred C. Dalton, Head Psychiatrist at PowhatanCorrectional Center, Seugi Evdim, Head Psychologist at JamesRiver Correctional Center, Defendants-Appellees.
No. 89-7567.
United States Court of Appeals, Fourth Circuit.
Submitted May 25, 1989.Decided June 23, 1989.

Dock H. Dillman, Jr., appellant pro se.
Edward Meade Macon, McGuire, Woods, Battle & Boothe, for appellees.
Before MURNAGHAN, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Dock Dillman appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Dillman v. Ijams, C/A 88-132-N (E.D.Va. Dec. 5, 1988;  Feb. 17, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.